DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In line 4 of claim 1, “rigid member” should read “proximal end portion”
In line 1 of claim 2, “a scrubbing strip” should read “the scrubbing strip”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 14 and 15 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of deviation from “paddle-shaped” and “planar” that the claims allow is unclear.
Regarding claim 14, the scope of “paddle-shaped” is unclear. A paddle typically has a thin handle and a wide, elongate, flat end. It is unclear whether “paddle-shaped” requires the handle shape, the flat-end shape, or both. Furthermore, the shape of the handle and flat ends will vary between different paddles. It is unclear which shapes are being claimed. For examination, any elongate structure is paddle shaped.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prince (US 3,667,454).
Regarding claim 1, Prince discloses a mechanical device for removing debris from an eye (fig. 1; a toothbrush is fully capable of removing debris from other areas), comprising: a rigid member 14 having a distal end portion and a proximal end portion, the distal end portion 16 having a surface with a width that is greater than a width of the proximal end portion and configured to be coupled to a scrubbing strip 18; and a mechanical drive unit having a body 12, the mechanical drive unit being secured to the proximal end portion of the rigid member, wherein the mechanical drive unit operably moves the scrubbing strip relative to the body facilitating removal of the debris from on the eye (col. 1, line 68 to col. 2, line 3).
Regarding claim 2, the scrubbing strip (fig. 1, element 18) coupled to the distal end portion 16, the scrubbing strip having a length, a width, and a height, the length being greater than the width.
Regarding claim 4, the scrubbing strip (fig. 1, element 18) is attached directly to the surface of the distal end portion 16.
Regarding claim 5, the scrubbing strip (fig. 1, element 18) is mounted on a support 14 and the support is coupled to the distal end portion 32. Examiner notes that, for this rejection and the rejections through claim 8, the distal end portion corresponds to the electrode socket portion 32 and the proximal end portion corresponds to the electrical wiring shown in Figure 4 as dotted lines.
Regarding claim 6, the support (fig. 1, element 14) has a length and a width, the length being greater than or equal to the width and the scrubbing strip 18 is positioned on the support such that the length of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion.
Regarding claim 8, the support (fig. 1, element 14) is a sleeve having an open end (see fig. 3, opening near element 36).
Regarding claim 9, said mechanical drive unit further includes: an electric motor (col. 1, ll. 68-73); a chuck (fig. 4, element 34) operably connected to the electric motor; and a control switch (fig. 2, element 28) operably coupled to the electric motor to turn the electric motor on or off (col. 2, ll. 28-31), wherein the proximal end portion of the rigid member 1433 is secured to the chuck.
Regarding claim 10, the proximal end portion of the rigid member is removably secured to the chuck (col. 1, ll. 60-61).
Regarding claim 11, Prince discloses an electric power source operably coupled to the mechanical drive unit to move the distal end portion (col. 1, ll. 68-75).
Regarding claim 12, the electric power source is a battery (col. 1, ll. 68-73).
Regarding claim 13, the mechanical drive unit is configured to be handheld. Examiner notes that the electric toothbrush of Prince is fully capable of being handheld.
Regarding claim 14, the distal end portion (fig. 1, element 16) of the rigid member is generally paddle-shaped.
Regarding claim 15, the surface of the distal end portion (fig. 3, element 16) of the rigid member is generally planar.
Regarding claim 16, the surface of the distal end portion (fig. 1, element 16) of the rigid member is a curved surface (see fig. 3, the bottom right corner of element 16 is curved).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view of Burrello (US 5,356,005).
Regarding claim 3, Prince discloses the invention essentially as claimed except wherein the length is from about 0.75 cm to about 2 cm, the width of the scrubbing strip is from about 1 mm to about 2 mm, and the height of the scrubbing strip projects from about 0.75 mm to about 1.5 mm. Burrello teaches a toothbrush with a brushing strip having the claimed dimensions (col. 2, ll. 23-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the scrubbing strip of Prince with the scrubbing strip of Burrello, because doing so would have yielded predictable results of providing a known brushing surface for toothbrushes. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince in view Doran (US 2,179,402).
Regarding claim 7, Prince discloses the invention essentially as claimed except wherein the support has a length and a width, the length being greater than or equal to the width and the scrubbing strip is positioned on the support such that the width of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion. Doran teaches a toothbrush wherein the scrubbing surface (fig. 5, element 18) is positioned on the support such that the width of the scrubbing surface extends in a direction from the proximal end portion towards the distal end portion (fig. 1, element 1) so that the support would extend downward of the mouth. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubbing strip of Prince to be positioned on the support such that the width of the scrubbing strip extends in a direction from the proximal end portion towards the distal end portion, in order to use a known method of brushing teeth wherein the hand is situated below the mouth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W./Examiner, Art Unit 3771                                                                                                                                                                                                        
/JULIAN W WOO/Primary Examiner, Art Unit 3771